PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ravichandran et al.
Application No. 15/390,853
Filed: 27 Dec 2016
For: SELF-PROPAGATING LOW-TEMPERATURE SYNTHESIS AND PRE-TREATMENT OF CHALCOGENIDES FOR SPARK PLASMA SINTERING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the paper filed April 29, 2021, which is being treated as a renewed petition under 37 CFR 1.78(e), to accept an unintentionally delayed claim 35 U.S.C. §120 for the benefit of priority to application No. 13/371,187, set forth in the concurrently filed Application Data Sheet (ADS).
	
The petition is DISMISSED.

A petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §120 and 37 CFR § 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


The instant petition has not met requirement (3) above.

Background:

Applicant previously filed a petition under 37 CFR 1.78(e) on June 14, 2019, to claim the benefit of priority to non-provisional application No. 13/371,187, as set forth in a concurrently filed Application Data Sheet (ADS).  However, the petition was dismissed in a decision mailed on December 5, 2019.  The petition was dismissed because there was no common inventorship between the instant application (which lists the inventors as Ravichandran Duraiswamy and VS Reddy Channu) and application No. 13/371,187 (which lists the inventors as Duraiswamy 

In addition, the petition was dismissed because Applicant did not submit a statement that “the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.”  

Lastly, the petition was dismissed because it was only signed by one of the inventors.  Pursuant to 37 CFR 1.33(b), the petition must be signed by both inventors (Applicants). 

In a renewed petition filed December 24, 2019, Petitioner filed a petition signed by both of the inventors.  However, the petition was dismissed in a decision mailed on January 21, 2020.  The decision explained that with respect to the issue of the common inventorship between the instant application and application No. 13/371,187, Petitioner did not correct the inventorship in one of the applications.  Rather, Petitioner argued that both applications have papers where the first inventor was identified as Duraiswamy Ravichandran.  However, the decision explained that it is not sufficient if some paper (the specification, inventor’s oath or declaration, the signature block of an ADS) identified the first inventor as Duraiswamy Ravichandran.  Rather, the inventorship is set by the “Inventor Information” section of the ADS.  

In a renewed petition filed January 3, 2021, Applicant requested to make a priority claim to application Nos. 13/407,223 and 61/463,039.  However, the petition was dismissed in a decision mailed on April 16, 2021. The decision explained that Applicant’s corrected ADS filed June 14, 2019 did not include a benefit claim to application No. 61/463,039.  As such, if Applicant desired to include a benefit claim to application No. 61/463,039, Applicant was instructed to submit a corrected ADS, adding the benefit claim to 61/463,039 with underlining.

In addition, the April 16, 2021 decision explained that Applicant had not made the required statement of unintentional delay, and also noted that the last decision was mailed on           January 21, 2020. As such, Applicant was required to provide an explanation of the delay in responding to the decision, from January 21, 2020 until the filing of the renewed petition on January 3, 2021.  Lastly, the decision explained that because Applicant had paid the issue fee, a petition to withdraw from issue and a Request for Continued Examination (RCE) must be filed (alternatively, Applicant could file a renewed petition after the patent issued, together with a request for a Certificate of Correction and the Certificate of Correction fee).

The instant renewed petition

With the instant renewed petition, Applicant has filed a petition to withdraw from issue and an RCE.  Applicant has also submitted a corrected ADS, with only a benefit claim to the non-provisional application present.  However, Applicant has not submitted a proper explanation of unintentional delay in responding to the January 21, 2020 decision.  Rather, Applicant has only accounted for the prior instances of delay that took place prior to the mailing of the            January 21, 2020 decision.  

As such, on renewed, petition, Applicant must provide an adequate explanation of the delay in responding to the January 21, 2020 decision.  In addition, as Applicant is only seeking to add a benefit claim to the non-provisional application, Applicant must provide a statement that “the entire delay between the date the claim was due under 37 CFR §1.78(d)(3) and the date the claim was filed was unintentional.”

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207. 


/DOUGLAS I WOOD/Attorney Advisor, OPET